DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed02 June 2022 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to the claims and the supposed criticality.  The examiner notes a new ground of rejection have been provided to address the newly added limitations and thus argument relating to the new limitations are moot.  The supposed criticality is moot, as newly cited reference teaches the titanium suppresses the rise of pressure caused by hydrogen as noted in the rejection below.  Furthermore, applicant has failed to provide clear evidence of criticality.  All claims stand rejected.   

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 & 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doffing et al. (US 2006/0107506).
In regards to claim 1, Doffing ‘506 discloses 
A capacitor comprising: 
a capacitor element formed by winding an anode foil and a cathode foil (fig. 110; [0274] & [0538]); 
an electrolytic solution contained in the capacitor element ([0163]); and 
an outer case (8210 – fig. 110; [0538]) storing the capacitor element therein, wherein 
a hydrogen reaction film containing titanium is formed on a surface of the cathode foil ([0159-0161]),
the hydrogen reaction film is reactive with an atomic hydrogen generated in the outer case by bonding an electron to a proton generated from a hydroxide ion by anodic polarization reaction, the hydroxide ion being present due to dissociation of water in the electrolytic solution ([0159-0161]), 
a rated voltage of the capacitor is 400 volts or more ([0282]), and 
a relationship between a withstand voltage ratio of the anode foil and a titanium adhesion amount of the cathode foil is within a range represented by the following equation: 
[Mathematical 1]                          
                            y
                            ≥
                            a
                            x
                            +
                            1.326
                            ×
                            
                                
                                    1.03
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                    -
                                                    85
                                                
                                                
                                                    10
                                                
                                            
                                        
                                    
                                
                            
                            ×
                             
                            e
                            x
                            p
                            ⁡
                            {
                            l
                            n
                            ⁡
                            (
                            
                                
                                    L
                                
                                
                                    2000
                                
                            
                            )
                            ×
                            0.04264
                            }
                        
                     
where y is the withstand voltage ratio and is a film withstand voltage per volt of rated voltage of the capacitor, 
x is the titanium adhesion amount, is an amount of titanium (unit: g/m2) contained in the hydrogen reaction film formed on the cathode foil per square meter, and is larger than 0, 
a is -0.021 or -0.020, 
T is an upper limit operation temperature (unit: °C) of the capacitor, and 
L is an operation time (unit: h) of the capacitor.  
As the method of manufacturing the capacitor of the present invention is substantially the same as the method of manufacturing the capacitor of Doffing ‘506 it’s reasonably expected that the formula 
                        
                            y
                            ≥
                            a
                            x
                            +
                            1.326
                            ×
                            
                                
                                    1.03
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                    -
                                                    65
                                                
                                                
                                                    10
                                                
                                            
                                        
                                    
                                
                            
                            ×
                             
                            e
                            x
                            p
                            ⁡
                            {
                            l
                            n
                            ⁡
                            (
                            
                                
                                    L
                                
                                
                                    2000
                                
                            
                            )
                            ×
                            0.04264
                            }
                        
                     will be met.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final capacitor of Doffing ‘506 will have a “y” value well outside the claimed range. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.

In regards to claim 2, Doffing ‘506 discloses 
The capacitor according to claim 1, wherein the anode foil is a middle and high voltage anode foil including tunnel-shaped pits ([0165] – etching will produce tunnel-shaped pits).  

In regards to claim 3, Tsuda discloses
The capacitor according to claim 1, wherein the titanium reacts with the atomic hydrogen ([0159-0161] – wherein Ti will react with the atomic hydrogen).  

In regards to claim 5, Tsuda discloses
A method for producing a capacitor comprising: 
forming a hydrogen reaction film containing titanium on a surface of a cathode foil so that a relationship between a titanium adhesion amount on the surface of the cathode foil and a withstand voltage of an anode foil is within a range represented by the following equation ([0159-0161]);  
forming a capacitor element by winding the anode foil and the cathode foil  (fig. 110; [0274] & [0538]); 
impregnating the capacitor element with an electrolytic solution ([0163]); and
storing the capacitor element in an outer case (8210 – fig. 110; [0538]), wherein 
the hydrogen reaction film is reactive with an atomic hydrogen generated in the outer case by bonding an electron to a proton generated from a hydroxide ion by anodic polarization reaction, the hydroxide ion being present due to dissociation of water in the electrolytic solution ([0159-0161]), 
a rated voltage of the capacitor is 400 volts or more ([0282]), and 
a relationship between a withstand voltage ratio of the anode foil and a titanium adhesion amount of the cathode foil is within a range represented by the following equation: 
[Mathematical 1]                          
                            y
                            ≥
                            a
                            x
                            +
                            1.326
                            ×
                            
                                
                                    1.03
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                    -
                                                    85
                                                
                                                
                                                    10
                                                
                                            
                                        
                                    
                                
                            
                            ×
                             
                            e
                            x
                            p
                            ⁡
                            {
                            l
                            n
                            ⁡
                            (
                            
                                
                                    L
                                
                                
                                    2000
                                
                            
                            )
                            ×
                            0.04264
                            }
                        
                     
where y is the withstand voltage ratio and is a film withstand voltage per volt of rated voltage of the capacitor, 
x is the titanium adhesion amount, is an amount of titanium (unit: g/m2) contained in the hydrogen reaction film formed on the cathode foil per square meter, and is larger than 0, 
a is -0.021 or -0.020, 
T is an upper limit operation temperature (unit: °C) of the capacitor, and 
L is an operation time (unit: h) of the capacitor.  
As the method of manufacturing the capacitor of the present invention is substantially the same as the method of manufacturing the capacitor of Doffing ‘506 it’s reasonably expected that the formula 
                        
                            y
                            ≥
                            a
                            x
                            +
                            1.326
                            ×
                            
                                
                                    1.03
                                
                                
                                    
                                        
                                            
                                                
                                                    T
                                                    -
                                                    65
                                                
                                                
                                                    10
                                                
                                            
                                        
                                    
                                
                            
                            ×
                             
                            e
                            x
                            p
                            ⁡
                            {
                            l
                            n
                            ⁡
                            (
                            
                                
                                    L
                                
                                
                                    2000
                                
                            
                            )
                            ×
                            0.04264
                            }
                        
                     will be met.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the final capacitor of Doffing ‘506 will have a “y” value well outside the claimed range. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.

In regards to claim 6, Tsuda discloses
The capacitor according to claim 2, wherein the titanium reacts with the atomic hydrogen  ([0159-0161] – wherein Ti will react with the atomic hydrogen).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0014077 – [0069]			US 2006/0023400 – [0172]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848